PER CURIAM.
This cause came on to be heard on stipulation of attorneys for all parties dated November 30, 1939, from which it appeared that the appellee herein did confess error in the final decree and judgment of the United States District Court for the District of New Jersey, made and entered in the above entitled cause on the 6th day of June, 1938, and here appealed from, in that said court was without jurisdiction as determined by’the United States Supreme Court, 306 U.S. 573, 59 S.Ct. 709, 83 L.Ed. 994, because improperly composed of three judges.
*1023On consideration whereof, it is now here ordered, adjudged, and decreed by this Court that the decree of the said District Court in this cause be, and the same is hereby reversed, without costs to any party as against any other. Let the mandate issue forthwith.